Citation Nr: 1007876	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-06 342	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as due to herbicide exposure. 

2.  Entitlement to service connection for right ear skin 
cancer, claimed as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'the appellant') 
served on active duty from May 1981 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  The 
Veteran's claims file was subsequently transferred to the RO 
in St. Petersburg, Florida. 

In connection with this appeal, the Veteran testified at a 
hearing before a Decision Review Officer at the RO in June 
2007; a transcript of that hearing is associated with the 
claims file.  


FINDING OF FACT

On January 31, 2010, the Board was notified by the RO that 
the Veteran died on August [redacted], 2009, per Social Security 
Administration verification.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  





	(CONTINUED ON NEXT PAGE)



Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA RO from which the claim 
originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


